Citation Nr: 0600798	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  98-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death based on exposure to herbicide agents.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran was honorably discharged from the United States 
Army in February 1970 with 20 years, 10 months and 23 days of 
active duty service.  He died in April 1996.  The appellant 
is the widow of the deceased veteran.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1997 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 1998, the Board remanded the appellant's case to 
the RO for additional development.  Subsequently, in a May 
2002 Board decision, the claims of service connection for the 
cause of the veteran's death and eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35 were denied.  The appellant appealed the May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an April 2003 Joint Motion for 
Remand (Joint Motion) by the Secretary and the Appellant, the 
Court issued an April 2003 Order vacating the May 2002 Board 
decision due to the VA's failure to comply with the 
requirements of Stegall v. West, 11 Vet. App. 268 (1998).  In 
September 2003, the Board remanded the case to the RO for 
additional development and due process considerations. The 
appellant's appeal is once again before the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The record reflects that additional evidence in support of 
the appellant's claims was associated with the claims folder 
after the issuance of the last supplemental statement of the 
case.  Any pertinent evidence that is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. 
§ 20.1304(c) (2005).  The additional evidence in this case 
appears to have been received without waiver of the 
appellant's right to have that evidence initially considered 
by the RO.  

In this respect, in the Informal Hearing Presentation dated 
December 7, 2005, the appellant's accredited representative 
indicated the appellant did not waive initial review by the 
RO and requested that the case be remanded for readjudication 
of the issues on appeal.   As such, this matter must be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c) 
(2005).  See also 38 C.F.R. § 19.9 (2005).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO must re-adjudicate the claims 
based on the entire record to include the 
additional evidence submitted by the 
appellant after the July 2005 
supplemental statement of the case was 
issued.  If the claims are not resolved 
to the satisfaction of the appellant, she 
and her representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 


